United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-10902




UNITED STATES OF AMERICA,

                Plaintiff,

versus


SHANGO H. ALVES;

                Defendant

DOUGLAS C. GREENE

                Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                        No. 4:04-CR-70-2
                      --------------------

Before GARWOOD, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Before us is an appeal by an attorney of a sanction order

issued by the district court under Rule 57.8(b) of the Local

Criminal Rules for the Northern District of Texas.     We have

reviewed the record, and we find no abuse of discretion with

respect to the $750 fine assessed.


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Appellant failed to appear before the district court for the

scheduled arraignment of Appellant’s client.    The record supports

the district court’s finding that both a fax and email

transmission were sent to Greene’s office as notification of the

arraignment and that Appellant’s office received those

transmissions. Such notification by electronic transmission was a

service that Appellant himself had selected.    Under Local

Criminal Rule 57.8(b), the district court judge was authorized to

take disciplinary action for Appellant’s failure to comply with

the order to appear and for conduct unbecoming of a member of the

bar.

       We note that this is not the first occasion a district court

has sanctioned Appellant for a tardy appearance or failure to

appear. Indeed, this very appeal was originally dismissed for

want of prosecution.    In any event, our review is for abuse of

discretion, see U.S. v. $49,000 Currency, 330 F.3d 371, 376 (5th

Cir. 2003); Tollett v. City of Kemah, 285 F.3d 357, 363 (5th Cir.

2002), and Greene has shown none.    Neither has he shown that the

sanction amounts to a finding of criminal contempt.

       The sanction is AFFIRMED.